Case 3:20-cv-12466-RHC-DRG ECF No. 9 filed 10/30/20              PageID.192     Page 1 of 5




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MICHELLE MAYNARICH,

                     Plaintiff,

v.                                                       Case No. 20-12466

ALTA EQUIPMENT HOLDINGS, INC.,
KYLE HUSS, and
ALTA ENTERPRISES LLC,

                Defendants.
________________________________/

     OPINION AND ORDER GRANTING IN PART PLAINTIFF’S MOTION TO REMAND
       AND REMANDING STATE CLAIMS TO WAYNE COUNTY CIRCUIT COURT

        Plaintiff Michelle Maynarich brought this action in Wayne County Circuit Court on

August 19, 2020. (ECF No. 1-2, PageID.32.) She claims Defendants committed age

discrimination in violation of the Elliot-Larsen Civil Rights Act, Mich. Comp. Laws §

37.2201(a), retaliated against her for taking medical leave in violation of the Family

Medical Leave Act (“FMLA”), 29 U.S.C. § 2615, and intentionally inflicted emotional

distress. (Id., PageID.28-32.)

        Defendants removed this case to federal court on September 9, 2020. (ECF No.

1.) They stated the court had original jurisdiction over Plaintiff’s FMLA claim, and could

exercise supplemental jurisdiction over the remaining state claims. (Id., PageID.3.)

Plaintiff moves to remand the action, asserting the court has discretion to decline

jurisdiction. (ECF No. 4.) Defendant has filed a response. (ECF No. 6.) The court has

reviewed the record and does not find a hearing to be necessary. E.D. Mich. L.R.

7.1(f)(2). For the reasons provided below, Plaintiff’s motion will be granted in part.
Case 3:20-cv-12466-RHC-DRG ECF No. 9 filed 10/30/20                PageID.193     Page 2 of 5




        Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed . . . to the

district court of the United States.” “It is well established that removal of a state court

action under § 1441 is proper only if the action originally could have been filed in federal

court.” Chase Manhattan Mortg. Corp. v. Smith, 507 F.3d 910, 914 (6th Cir. 2007).

Under 28 U.S.C. § 1331, “federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff's properly pleaded complaint.”

        Plaintiff’s complaint facially pleads a violation of the FMLA, a federal statute.

(ECF No. 1-2, PageID.30-31.) The court has jurisdiction, and as such will not remand

the entire case. See Gray v. Bush, 628 F.3d 779, 783 (6th Cir. 2010) (“The federal

courts have a strict duty to exercise the jurisdiction that is conferred upon them by

Congress . . . one that is virtually unflagging.”). Plaintiff points to language in the FMLA

that permits actions “against any employer . . . in any Federal or State court,” 29 U.S.C.

§ 2617(a)(2), to argue the court may decline jurisdiction. (ECF No. 4, PageID.86.) But

allowing both state and federal courts to hear FMLA claims does not mean such claims

fall outside federal law for federal jurisdiction purposes. See 28 U.S.C. § 1331; Cobb v.

Contract Transp., Inc., 452 F.3d 543, 549 (6th Cir. 2006) (“Where . . . a plaintiff asserts

that the FMLA entitles him to relief, the district court must exercise subject-matter

jurisdiction.”).

        Plaintiff appears to argue this case can be remanded if the court declined

supplemental jurisdiction. (ECF No. 4, PageID.86.) While that argument fails for

Plaintiff’s FMLA claim, as that claim falls under federal question jurisdiction, the court

agrees with regard to Plaintiff’s state claims.


                                               2
Case 3:20-cv-12466-RHC-DRG ECF No. 9 filed 10/30/20               PageID.194     Page 3 of 5




       A court may decline supplemental jurisdiction where “the claim raises a novel or

complex issue of [s]tate law.” 28 U.S.C. § 1367(c)(1). In making this determination, the

court considers several factors, including “the values of judicial economy, convenience,

fairness, and comity.” Gamel v. City of Cincinnati, 625 F.3d 949, 951 (6th Cir. 2010)

(quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). “[D]istrict courts

have broad discretion in deciding whether to exercise supplemental jurisdiction over

state law claims.” Pinney Dock & Trasp. Co. v. Penn Cent. Corp., 196 F.3d 617, 620

(6th Cir. 1999) (quotation removed).

       Plaintiff’s state claims are complex and distinct from her FMLA claim. Plaintiff’s

age discrimination claim falls under a state statute with different, and intricate,

standards and proofs. Compare Major v. Vill. of Newberry, 316 Mich. App. 527, 892

N.W.2d 402, 413 (2016) (allowing for a proof of age discrimination by showing the

plaintiff “(1) . . . was a member of the protected class, (2) she suffered an adverse

employment action, (3) she was qualified for the position, and (4) she was replaced by a

younger person.”), with Donald v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir. 2012) (A

FMLA plaintiff must show “(1) she was engaged in an activity protected by the FMLA;

(2) the employer knew that she was exercising her rights under the FMLA; (3) after

learning of the employee's exercise of FMLA rights, the employer took an employment

action adverse to her; and (4) there was a causal connection between the protected

FMLA activity and the adverse employment action.”). Alleging that Defendants engaged

in a long-running “pattern and practice of discriminatory conduct . . . because of . . .

age,” (ECF No. 1-2, PageID.28-29), is broader and more multifaceted than tailored




                                              3
Case 3:20-cv-12466-RHC-DRG ECF No. 9 filed 10/30/20                PageID.195      Page 4 of 5




allegations that Defendants retaliated against Plaintiff for taking time off for a surgery,

(id., PageID.30).

       Intentional infliction of emotional distress has an amorphous standard. “Liability

for the intentional infliction of emotional distress has been found only where the conduct

complained of has been so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious and utterly

intolerable in a civilized community.” Doe v. Mills, 212 Mich. App. 73, 536 N.W.2d 824,

833 (1995). “[T]he case is generally one in which the recitation of the facts to an

average member of the community would arouse his resentment against the actor, and

lead him to exclaim, ‘Outrageous!’” Id. at 834. How to apply this in a complex employer-

employee setting would present the court with challenging state legal questions.

       Retaining jurisdiction may result in more complex and technical state claims

overshadowing Plaintiff’s sole federal claim. See 28 U.S.C. § 1367(c)(2) (allowing the

court to decline supplemental jurisdiction if state claims “substantially predominate[]”).

Further, presenting separate categories of evidence for nuanced state claims may run

the risk of jury confusion. See 28 U.S.C. § 1367(c)(2) (permitting the court to decline

supplemental jurisdiction where “there are other compelling reasons”).

       In all, the court believes state courts are in a better position to analyze Plaintiff’s

state claims. The parties will be provided more definitive, and accurate, rulings. State

courts will also have the opportunity to establish consistent standards under their own

law. The court will retain Plaintiff’s FMLA claim but remand Plaintiff’s state claims. See

Cohill, 484 U.S. at 357 (permitting district courts to remand state claims after declining

supplemental jurisdiction). Accordingly,


                                               4
Case 3:20-cv-12466-RHC-DRG ECF No. 9 filed 10/30/20                         PageID.196   Page 5 of 5




         IT IS ORDERED that Plaintiff’s “Motion to Remand” (ECF No. 4) is GRANTED IN

PART. Plaintiff’s claims under the Elliot-Larsen Civil Rights Act (Count I) and Intentional

Infliction of Emotional Distress (Count III) are REMANDED to Wayne County Circuit

Court.

                                                          s/Robert H. Cleland                      /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: October 30, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 30, 2020, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                           /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-12466.MAYNARICH.MotiontoRemand.RMK.docx




                                                     5
